                   Case 2:11-cr-00015-LGW-BWC Document 977 Filed 06/11/20 Page 1 of 2

GAS 245D         (Rev. 09/11) Judgment in a Criminal Case for Revocations
                 Sheet 1


                                         UNITED STATES DISTRICT COURT                                                                               FILED
                                                                                                                                         John E. Triplett, Acting Clerk
                                                      SOUTHERN DISTRICT OF GEORGIA                                                        United States District Court

                                                          BRUNSWICK DIVISION                                                          By CAsbell at 2:49 pm, Jun 11, 2020


             UNITED STATES OF AMERICA                                       )        JUDGMENT IN A CRIMINAL CASE
                                                                            )        (For Revocation of Probation or Supervised Release)
                                  v.                                        )
                                                                            )
                   Jermaine Donte Hardee                                    )        Case Number:               2:11CR00015-15
                                                                            )
                                                                            )        USM Number:                16983-021
                                                                            )
                                                                            )        Theresa Davis Beaton
                                                                                     Defendant’s Attorney
THE DEFENDANT:
‫ ܈‬admitted guilt to violations of mandatory and standard conditions of the term of supervision.
‫ ܆‬was found in violation of condition(s)                                                             after denial of guilt.

The defendant is adjudicated guilty of these violations:

   Violation Number              Nature of Violation                                                                               Violation Ended

             1                   The defendant committed another federal, state, or local crime (mandatory                         November 1, 2016
                                 condition).
             2                   The defendant associated with a person convicted of a felony and was not                          November 1, 2016
                                 granted permission to do so by the probation officer (standard condition).

         The defendant is sentenced as provided in page 2 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

‫ ܆‬The defendant has not violated condition(s)                                                      and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                            June 10, 2020
Last Four Digits of Defendant’s Soc. Sec. No: 8150                          Date of Imposition of Judgment



Defendant’s Year of Birth: 1983
                                                                            Signature
                                                                            Si
                                                                             iggnnature of Jud
                                                                                           Judge
                                                                                            u ge

City and State of Defendant’s Residence:
                                                                            LISA GODBEY WOOD
Brunswick, Georgia                                                          UNITED STATES DISTRICT JUDGE
                                                                            Name and Title of Judge



                                                                            June 11, 2020
                                                                            Date
GAS 245D
                    Case     2:11-cr-00015-LGW-BWC Document 977 Filed 06/11/20 Page 2 of 2
                    (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                Judgment— Page 2 of 2
DEFENDANT:               Jermaine Donte Hardee
CASE NUMBER:             2:11CR00015-15


                                                             IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: 14 months




     ‫܈‬     The court makes the following recommendations to the Bureau of Prisons:
           Designation to the federal facility in Jesup, Georgia, is recommended. It is further recommended that the defendant be evaluated
           by Bureau of Prisons officials to establish his participation in an appropriate program of substance abuse treatment and
           counseling during his term of incarceration.


     ‫܈‬     The defendant is remanded to the custody of the United States Marshal.

     ‫܆‬     The defendant shall surrender to the United States Marshal for this district:

         ‫܆‬     at                                ‫܆‬        a.m.    ‫܆‬     p.m. on                                            .

         ‫܆‬     as notified by the United States Marshal.

     ‫܆‬     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         ‫܆‬     before 2 p.m. on                                           .

         ‫܆‬     as notified by the United States Marshal.

         ‫܆‬     as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                           to

at                                                   , with a certified copy of this judgment.


                                                                                                    UNITED STATES MARSHAL



                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL
